Citation Nr: 1601328	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability (claimed as low back pain).

2.  Entitlement to service connection for multi-level degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to service connection for dental caries.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to treatment for dental condition as a result of trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1979.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary before these matters can be adjudicated.

The Veteran has asserted that during service he was assaulted by a superior and met with Judge Advocate General (JAG) attorneys regarding the incident.  See September 2007 statement, September 2009 Notice of Disagreement, March 2010 statement, and November 2015 Hearing Transcript, pp. 7, 12, 17, 24.  In a September 2009 letter to the Veteran, the RO notified the Veteran that his complete personnel file was of record, and that more information was needed to determine whether any JAG records existed, such as the military installation that conducted the JAG hearing.  Review of the record does not indicate that further inquiries were made.  As the Veteran has asserted that there may be outstanding federal records relating to his period of service, specifically records relating to a possible JAG investigation, an attempt must be made to determine whether such records exist, and if so, to locate and obtain them.  Additionally, the AOJ should verify that the Veteran's complete personnel file has been associated with the claims file, and if it is not, to obtain those records.  

The Veteran further indicated that he was hospitalized at Martin Army Community Hospital following the reported incident.  See September 2007 statement, March 2010 statement, and Hearing Transcript, pp. 6, 7, and 17.  The Veteran's service treatment records do not indicate such a hospitalization occurred.  Thus, on remand the AOJ should contact Martin Army Community Hospital or any other appropriate source to determine whether inpatient or outpatient treatment records pertaining to the Veteran exist.  If so, those records must be obtained.

With respect to the aforementioned record requests, all efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the electronic file.

Additionally, the Veteran asserted that he has received VA care since he left service in 1979.  The RO obtained records from the VA Medical Center in Hampton, Virginia from 1992; the cover letter associated with the records indicates the Veteran transferred to that facility in 1992.  As the Veteran asserted he received VA care from 1979 to present, an attempt must be made to identify care he received from other VA facilities during that period.  If necessary, request the Veteran's assistance in identifying sources of treatment and outstanding records from this period.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record also indicates that there are outstanding private treatment records.  The Veteran's VA medical records indicate he obtained private chiropractic care for his back disability.  See March 2006 VA medical record.  Additionally, the Veteran testified that he was seen by a Dr. Deaden, who opined that the Veteran's back disability was related to his claimed in-service incident.  See Hearing Transcript, pg. 25.  However, a search of the claims file does not show records pertaining to Dr. Deaden.  On remand, all outstanding pertinent private medical care records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Army from all appropriate sources, including but not limited to the Veteran's unit and the National Personnel Records Center (NPRC) or the Records Management Center (RMC) as well as any other appropriate repository.  

Additionally, request the Veteran provide assistance in identifying the JAG Office or Offices that the Veteran spoke with as indicated in the September 2007 statement, September 2009 Notice of Disagreement, March 2010 statement, and November 2015 Hearing Transcript, pp. 7, 12, 17, 24.  Thereafter, contact the appropriate agency and obtain any records relating to the Veteran's reported in-service incident.

All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the electronic file.

2.  Obtain from the appropriate facility copies of outpatient and inpatient clinical treatment records pertaining to hospitalization of the Veteran at any point from October 1979 through December 1979, to include from Martin Army Community Hospital.  If the AOJ requires any additional information regarding the specific medical facility in which the hospitalization occurred, the Veteran should be contacted.  All efforts and requests to obtain such records must be documented in the claims file.

3.  Contact the Veteran and request that he provide the name and address of any non-VA healthcare provider who treated him for the claimed disabilities since service.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, and obtain any outstanding VA medical records relating to the Veteran's claimed disabilities, to include records from 1979 to 1992.  If necessary, request the Veteran's assistance in identifying sources of treatment and outstanding records from this period.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  If, after making reasonable efforts to obtain named non-VA records, the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

